Citation Nr: 1645188	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder and posttraumatic stress disorder prior to July 29, 2011.

5.  Entitlement to an evaluation in excess of 30 percent for depressive disorder and posttraumatic stress disorder from November 1, 2011, to November 17, 2015.

6.  Entitlement to an evaluation in excess of 70 percent from November 17, 2015 for depressive disorder and posttraumatic stress disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability prior to November 17, 2015.

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois (RO). 

Subsequently, in an April 2012 rating decision, a temporary total rating was granted for the Veteran's service-connected depressive disorder and posttraumatic stress disorder (PTSD), beginning on July, 29, 2011 through October 31, 2011.  Additionally, in a March 2016 rating decision, the RO granted an increased evaluation to 70 percent effective November 17, 2015.  Thus, the issues are as noted on the title page.

In the March 2016 rating decision, entitlement to a total disability evaluation based on individual unemployability (TDIU) was granted, effective November 17, 2015.  However, as the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to November 17, 2015 is still on appeal.

The issues of entitlement to service connection for a left knee disorder, entitlement to service connection for a headache disorder, entitlement to increased ratings for depressive disorder and PTSD, and TDIU prior to November 17, 2015 are remanded.


FINDING OF FACT

1.  A September 2005 rating decision denied service connection for a right ankle disorder on the grounds that there was no evidence that the Veteran had a current right ankle disorder and no indication in the service treatment records of a right ankle disorder in service; the Veteran did not appeal this decision and no relevant evidence was received within one year of the decision.

2.  The evidence received since the September 2005 rating decision is cumulative of the evidence previously of record; and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105 (West 2015).

2.  The criteria to reopen the claim of entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board recognizes that the RO reopened the Veteran's claim and denied it on the merits in the March 2013 statement of the case.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Id.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Service connection for a right ankle disorder was denied in an unappealed September 2005 rating decision on the basis that the evidence failed to show that the Veteran had a current right ankle disorder and there was no indication in the service treatment records of a right ankle disorder in service.  The Veteran did not appeal this decision and no relevant evidence was received within one year of the decision.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c).

At the time of the September 2005 rating decision, the evidence of record included the Veteran's available service treatment records, which failed to show evidence of a right ankle disorder.  The record also included the Veteran's statements that he injured his right ankle during service.

The evidence received since the September 2005 rating decision includes a March 2010 VA joints examination, a March 2010 x-ray report, service personnel records, the Veteran's testimony at the July 2014 hearing before the Board, and numerous new VA treatment records.  

The March 2010 VA joints examiner found a normal right ankle, and the March 2010 x-rays showed a normal right ankle series.  The VA treatment records note chronic right ankle pain and chronic ankle pain, but there is no corresponding diagnosis of a right ankle disability.  Notably, pain, of itself, is not a compensable disability for which service connection may be granted.   See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While this evidence is new as it was not previously considered, they are not material because they do not tend to establish a previously unestablished fact, namely a diagnosis of a right ankle disorder or an indication of a right ankle disorder in service.  

The Veteran testified at his July 2014 Board hearing that he hurt his right ankle in service but never sought medical attention.  He also testified that he did not recall any incident in which he hurt his ankle.  VA treatment records also note the Veteran stated that he injured his right ankle during service, and August 2011 VA treatment records indicate the Veteran having provided a history having ankle pain since 2002, when he sprained his ankle while on active duty.  To the extent that the Veteran asserts that service connection is warranted for his right ankle due to injury in service, his lay statements are essentially cumulative of the statements that he submitted prior to the September 2005 rating decision.  He has not offered any new statements in support of the present claim.    

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In this case, the service personnel records are not considered relevant to the present claim, as these records do not include any documentation related to a right ankle disorder or diagnosis.  Therefore, reconsideration of the claim is not warranted.

In sum, the additional evidence obtained the since September 2005 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disorder, and the evidence does not raise a reasonable possibility of substantiating the claim.  As the evidence submitted is not new and material, the claim for service connection for a right ankle disorder is not reopened.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a right ankle disorder is denied. 


REMAND

The Veteran is seeking service connection for a left knee disorder.  At his July 2014 hearing before the Board, the Veteran stated that he had pain in his left knee during service.  Service treatment records include a June 2003 temporary physical profile for left knee pain.  In November 2009, the Veteran was seen for complaints of left knee pain. Non-radiating pain was present in the anterior and posterior aspect of the knee, but examination was otherwise unremarkable.   X-rays taken that day were negative.  Following a March 2010 VA joints examination, the left knee was normal.  Subsequent VA treatment records noted chronic left knee pain.  However, May 2013 treatment records from the Tomah VA Medical Center noted that the Veteran was seen for complaints of left knee pain and was diagnosed with patellar tendinitis.  Accordingly, the Board finds that a new VA examination is warranted to assess whether the Veteran's diagnosed left knee disorder is related to his military service.     

Regarding the Veteran's claim for service connection for a headache disorder, following a March 2010 VA general medical examination, the impression was "unreliable medical history" and "no headache today."  The examiner noted that the Veteran's claims file was not available.  The RO subsequently denied the Veteran's claim in the April 2010 rating decision on appeal on the basis that there was no evidence of a current chronic disability.  However, the Veteran's claims file contains VA treatment records which show diagnoses of headaches, chronic headaches, tension headaches with migraine component, and migraine headaches.  As the March 2010 VA examiner did the review the Veteran's claims file, the Board finds that a remand is necessary to provide the Veteran with another VA examination and to obtain an opinion which addresses the evidence of record, including the Veteran's VA treatment records.

With regard to the claim for an initial evaluation in excess of 30 percent for depressive disorder and PTSD prior to July 29, 2011, the Veteran's VA treatment records show that in November 2009, he experienced hearing things and/or seeing things that other people did not, and was hospitalized in December 2009 with symptoms including reports of auditory hallucinations of voices telling him to jump off a building.  Also, treatment records from April 2010 note that the Veteran continued to have auditory and visual hallucinations, and was diagnosed with psychosis, not otherwise specified (NOS).  In June 2010, the Veteran continued to report symptoms including auditory hallucination, and was subsequently admitted due to suicidal ideation and command auditory hallucinations telling him to hurt himself and to kill other people.  The records also show diagnoses of depressive disorder, NOS; psychotic disorder, NOS; and rule/out malingering.  The record is unclear as to whether the Veteran's above-described symptoms are solely attributable to the diagnoses of psychosis or psychotic disorder.   As such, a retrospective opinion would be helpful to determine which of the Veteran's symptoms prior to July 29, 2011 can be attributable to his service-connected depressive disorder and PTSD, and which can be attributed to any nonservice-connected disorders.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  If it is medically determined that the impairment attributable to nonservice-connected and service-connected disorders cannot be distinguished, all such impairment must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Concerning the claim for evaluation in excess of 30 percent for depressive disorder and PTSD from November 1, 2011, and in excess of 70 percent from November 17, 2015, VA treatment records from June 2013 and July 2013 note that the Veteran participated in VA vocational rehabilitation at the Tomah VA Medical Center.  The Veteran's VA vocational rehabilitation file has not been added to the record.  As these records have relevance to the Veteran's claims, to include TDIU, the RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.

With regard to all the claims being remanded, as the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain: 

(a) the Veteran's VA Vocational Rehabilitation file; and 

(b) all updated VA treatment records dated from March 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether a left knee disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left knee disorder, to include patellar tendinitis as noted in May 2013 VA treatment records, is related to the Veteran's active duty service.     
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examination to determine whether a headache disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed headache disorder, to include chronic headaches, tension headaches with migraine component, and migraine headaches, is related to the Veteran's active duty service, including his complaints of headaches after hitting his head on a metal cot in September 2002.     

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  A retrospective medical opinion must be obtained to address the nature and severity of the Veteran's depressive disorder and PTSD prior to July 29, 2011, to include separating the symptoms/impairment of any nonservice-connected psychiatric disorder from his service-connected depressive disorder and PTSD.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

To the extent possible, the examiner must expressly indicate whether prior to July 29, 2011, it is possible to distinguish the symptomatology attributable to the Veteran's service-connected depressive disorder and PTSD from that attributable any nonservice-connected disorders, including a depressive disorder, NOS, and a psychotic disorder, NOS.  The examiner must clearly indicate if it is not possible to separate the symptoms and effects of the Veteran's service-connected psychiatric disability from any nonservice-connected disorders. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


